                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:                                               :      CHAPTER 13
                                                     :
BENEDICT V. SOKOLOWSKI,                              :
      &                                              :
LYNDA J. SOKOLOWSKI,                                 :
                                                     :      DOCKET NO.: 5:18-bk-03468-JJT
                         DEBTORS                     :
                                                     :
COMMONWEALTH OF PENNSYLVANIA                         :      OBJECTION TO PLAN
DEPARTMENT OF REVENUE,                               :
                                                     :
                         MOVANT                      :
                                                     :
                v.                                   :
                                                     :
BENEDICT V. SOKOLOWSKI,                              :
      &                                              :
LYNDA J. SOKOLOWSKI,                                 :
                                                     :      RELATED TO DOCKET NO.: 54
                         RESPONDENTS                 :

                     PENNSYLVANIA DEPARTMENT OF REVENUE’S
              OBJECTION TO DEBTORS’ SECOND AMENDED CHAPTER 13 PLAN

         NOW COMES,         the     Commonwealth    of   Pennsylvania,   Department     of   Revenue

(“Department”), by and through its Office of Chief Counsel, and Counsel Joseph J. Swartz, and

objects to the confirmation of the above-captioned Debtors’ Second Amended Chapter 13 Plan

(“Plan”) filed on July 3, 2019, Docketed at Number 54, as authorized by 11 U.S.C. § 1324(a), for

the following reasons:

         1.     The Department objects to the confirmation of the Plan on the grounds that the

Debtors have not filed all appropriate prepetition tax returns for the four years preceding the filing

of his bankruptcy petition, as required by 11 U.S.C. § 1308(a), thereby prohibiting the Department

from fully determining its claim.

         2.     The Department’s records show that the Debtors have not filed their PIT Returns for

the 2014 through 2017 tax years. Debtors’ Plan should not be confirmed because of these




Case 5:18-bk-03468-RNO            Doc 57 Filed 07/09/19 Entered 07/09/19 12:21:20               Desc
                                   Main Document    Page 1 of 3
delinquent tax returns. In fact, 11 U.S.C. § 1308(a) requires Debtors to file said returns prior to the

first scheduled date for the meeting of creditors. However, as of the date of the filing of this

Objection, said returns had not been filed. Accordingly, Debtors’ Plan cannot be confirmed. 11

U.S.C. § 1325(a)(9).

         a.    Moreover, these tax returns need to be filed for the Department to determine

whether, and to what extent, there are outstanding tax liabilities, as it would alter the amount of the

Department’s unsecured priority and nonpriority claims. Upon the filing of the delinquent returns,

the Department will amend its Proof of Claim, as necessary.

         3.    The Department’s records also show that the Debtors have never filed PIT Returns

with the Commonwealth of Pennsylvania. The Department needs the Debtors to file past-due

prepetition state tax returns as well, in order for the Department to fully and accurately calculate its

claim.

         4.    By letter dated August 28, 2018, directed to the Debtors’ Counsel, the Department

notified Debtors, and the Trustee, of the past-due prepetition state tax returns and requested that the

delinquent tax returns, for PIT for the 2014 through 2017 tax years, be filed in accordance with 11

U.S.C. § 1308. Upon review, as of the Date of this Objection, said returns have not been filed.

Debtors’ Plan cannot be confirmed absent the filing of these returns or Debtors providing evidence

or documentation supporting why such returns need not be filed.

         a.    The Department requests that, hereinafter, a copy of any and all past-due prepetition

tax returns filed by Debtors, along with all corresponding documentation and schedules, be

submitted to the undersigned counsel at the following address:

         Pennsylvania Department of Revenue
         Office of Chief Counsel
         P.O. Box 281061
         Harrisburg, PA 17128-1061
         Attn: Joseph J. Swartz, Esq.




                                                   2



Case 5:18-bk-03468-RNO           Doc 57 Filed 07/09/19 Entered 07/09/19 12:21:20                  Desc
                                  Main Document    Page 2 of 3
       5.      Because of Debtors’ unfiled tax returns, the Plan does not adequately provide for the

payment of the Department’s claim. The Department cannot file a complete and liquidated claim

against the Debtors until the delinquent prepetition tax returns are filed and the Department

determines the amount of tax principal and prepetition statutory interest that is outstanding.

       6.      For the foregoing reasons, Debtors’ Chapter 13 plan does not comply with the

applicable provisions of the Bankruptcy Code and cannot be confirmed. See 11 U.S.C. § 1325(a).

       WHEREFORE, the Department respectfully requests that the confirmation of the Debtors’

Chapter 13 Plan be DENIED unless and until (1) the Debtors file all delinquent tax returns, and the

Department is allowed adequate time to review the filings and amend its Proof of Claim as

necessary; and (2) the Debtors submit an Amended Plan which provides for the full payment of the

Department’s claim(s) in the proper classification(s) and amount(s), including the payment of any

tax due for the delinquent tax returns.

                                                        Respectfully submitted by,



DATE: July 9, 2019                            By:       /s/ Joseph J. Swartz
                                                        Counsel
                                                        PA Department of Revenue
                                                        Office of Chief Counsel
                                                        P.O. Box 281061
                                                        Harrisburg, PA 17128-1061
                                                        PA Attorney I.D.: 309233
                                                        Phone: (717) 346-4645
                                                        Facsimile: (717) 772-1459
                                                        Email: JoseSwartz@pa.gov




                                                    3



Case 5:18-bk-03468-RNO           Doc 57 Filed 07/09/19 Entered 07/09/19 12:21:20                 Desc
                                  Main Document    Page 3 of 3
